DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2, 4-12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of “Discussion on CA system supporting sTTI operation” teaches a CA system supporting shortened TTI operation with different serving cells being semi-statically configured with different TTI lengths (See page 2, Proposal 1).
The prior art of “sTTI lengths combination in case of CA” teaches of independent configuration of sTTI for UL and DL carriers, all carriers aggregated in DL that are configured with sTTI shall have the same sTTI length configured and sTTI (See page 2, Conclusion).
The prior art of “Discussion on sTTI operations” teaches having the same DL sTTI length for different serving cells and configuring the UL sTTI length to the UE semi-statically by RRC signaling (See pages 1-2, Section 2).
The prior art of “Views on processing time reduction and related procedures” teaches different combinations between DL sTTI and UL sTTI length switching (See pages 2-3, Section 2).
The prior art of Rahman et al. (Int. Pub. No. WO 2015/174904 A1) teaches receiving capability information indicating CA band combinations supported for dual See page 20, lines 21-30).
The prior art of Chen et al. (U.S. PGPub 2018/0049226) teaches grouping CCs based on supported TTI/sTTI duration (See [0028]).
The prior art of Ozturk et al. (U.S. PGPub 2018/0139772) teaches UEs and base stations may communicate using multiple component carriers. One or more of the component carriers may support sTTI communications, either alone or in conjunction with 1 ms TTI communications (See [0049]).
The prior art of Dai et al. (U.S. PGPub 2018/0324821) teaches determining, by the user equipment, a component carrier having a shortest transmission time interval TTI in available component carriers, and determining a component carrier having a smallest carrier number identifier in the component carrier having the shortest TTI, as the target carrier used to feed back the answer message of the N pieces of downlink data (See [0049]).
Claims 1-2, 4-10 and 21 appear to be novel and inventive because prior art fails to show or teach reporting capability information about a maximum number of component carriers supporting a downlink and uplink sTTI length combination on a per-band combination, in combination with the other limitations of the independent claim.
Claims 11-12, 14-20 and 22 appear to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        7/16/2021